              Case 8:18-bk-14203-MW                     Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                   Desc
                                                        Main Document    Page 1 of 29



Attorney or Party Name, Address, Telephone & FAX                               FOR COURT USE ONLY
Nos., State Bar No. & Email Address


Raffi Khatchadourian, Esq. - SBN               193 165

Hemar, Rousso & Heald, LLP
 15910 Ventura Boulevard,            l2th Floor
Encino, CA 91436
Telephone: (818) 501-3 800
Facsimile: (81 8)       501 -2985

E-mail: raffi@hrhlaw.com


 a        1 lnd¡vidual appear¡ng without attorney
 I    x    I Attomey for: CASHMERE VALLEY BANK

                                          UNITED STATES BANKRUPTCY COURT
                             CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

 ln   re: PACIFIC FOODS, lNC.                                                  CASE NO.: 8:18-14203-MW
                                                                                 CHAPTER:      7


                                                                                      NOTICE OF MOTION AND MOTION FOR
                                                                                      RELIEF FROM THE AUTOMATIC STAY
                                                                                             UNDER 11 U.S.C. S 362
                                                                                             (with supporting declarations)
                                                                                               (PERSONAL PROPERTY)
                                                                                 DATE: December 17, 2018
                                                                                 TIME: 9:00 a.m.
                                                                  Debto(s).      COURTROOM:6C
 Movant: CASHMERE VALLEY BANK


1.     Hearing Locetion:

       f    l 255 East Temple Street, Los Angeles, CA 90012                           [x I   411 West Fourth Street, Santa Ana, CA 92701
       a-)   21041 Burbank Boulevard, Woodland Hills, CA 91367                        f l    1415 State Street, Santa Barbara, CA 93101
       l-__l 3420 Twelfth Street, Riverside, CA 92501

2.     Notice is given to the Debtor and trustee (¡f anyxRespondìng Parties) , their attorneys (if any), and other interested
       part¡es that on the date and time and ¡n the courtroom stated above, l\4ovant will request that this court enter an order
       granting relief from the automatic stay, as to Debtor and Debtor's bankruptcy estate on the grounds set forth in the
       attached motion.

3.     To f¡le a response to the motion, you may obtain an approved court form at wvw.cacb. uscourts.gov/forms for use in
       preparing your response (optional LBR form F 4001-l.RFS.RESPONSE), or you may prepare your response using
       the format requ¡red by LBR 9004-1 and the Court Manual.



              This form ¡s mandatory. lt has been approved for use ¡n the United States Bankruptcy Court for the Central District of California.

June      2014                                                            Pase   '!                                      F 4001-1.RFS.PP.MOTION
                                                                                                                                                   F¿OOlMPP
             Case 8:18-bk-14203-MW                    Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                    Desc
                                                      Main Document    Page 2 of 29



4.     When serv¡ng a response to the mot¡on, serve a copy of it upon the Movant's attorney (or upon Movant, if the mot¡on
       was filed by an unrepresented ¡ndividual) at the address set forth above.

5.     lf you fail to timely file and serve a written response to the motion, or fail to appear at the hearing, the court may deem
       such failure as consent to granting of the motion.

6. ltl      This motion is being heard on REGULAR NOTICE pursuant to LBR 9013-1(d). lf you wish to oppose this motion,
            you must file a written response to this motion with ihe court and serve a copy of it upon the Movant's attorney (or
            upon Movant, if the motion was filed by an unrepresented individual) at the address set forth above no less than
            14 days before the hearing and appear at the hearing of this mot¡on.

7           Th¡s motion is being heard on SHORTENED NOTICE pursuant to LBR 9075-1                            (b). lf you wish to oppose this
            motion, you must file and serve a response no later than (date)                _                 and (fÍne)   _;           and, you
            may appear at the hear¡ng.

       a.   f l An application for order setiing hearing on shortened                notice was not requ¡red (according to the calendaring
                   procedures of the assigned judge).

       b.         An application for order setting hearjng on shortened notice was filed and was granted by the court and such
                  mot¡on and order have been or are being served upon the Debtor and upon the trustee (if any).

       c.   f_l   An application for order setting hearing on shortened not¡ce and remains pending. After the court has ruled
                  on tilat appiicaiioÍi, you wiiì be servecì w¡ih another notiee or an orcier thai wiii speciÍy ihe ciate, time anci piace
                  of the hearing on the attached motion and the deadl¡ne for fllìng and serving a written opposition to the
                  motion.


Date:11120/2018                                                                    Hemar. Rousso & Heald" LLP


                                                                                   Raffi Khatchadourian. Eso.
                                                                                   Printed name of indiv¡dual Movant or attorney for Movant


                                                                                            /s/ Raffi Khatc hadour ian




            ïhìs fo¡m ¡s mandatory. lt has been approved for use in the United States Bankruptcy Court forthe Cent¡al Distr¡Çt of Câlifornia.

June   2014                                                             Pase   2                                         F 4001-1.RFS.PP.MOTION
            Case 8:18-bk-14203-MW                       Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                  Desc
                                                        Main Document    Page 3 of 29



          MOTION FOR RELIEF FROM THE AUTOMATIC STAY AS TO PERSONAL PROPERTY

1. Movant has a perfected security ¡nterest in the Property.
2. The Property at lssue (Property):

                 Veh icle ldent¡ficat¡on N um ber. 54DK6S 1 66JSG00 I 6 I and 54DK6S I 68JScO0l 62
                 Location of vehicle (if known): In Debtor's possession


     b.          Equipment (manufactu rer, type, and characten stic s):

                 Serial numbe(s):

                 Locat¡on (¡f knownl.




3.   Bankruptcy Case H¡story:

     a.   El     A voluntary bankrwtcyfe!¡tion             f l
                                                   An involuntary bankruptcy petitÌon
                 under chapter     7     E      E 1îf
                                               112 f_ l 13 was filed on (date) ll/15/2018

     b. T.l      An order to convert this case to chapter          f l7 f_-l11T-l12f l13                 was entered on (dafe)

     c. f_l      PIan was confirmed on (dafe)


4.   Grounds for Relief from Stay;

     a.   E      Pursuant to    '1   I   U.S.C. S 362(dX1), cause ex¡sts to grant Movant the requested relief from stay as follows:

          (1)   [x] Movant's interest ¡n the Propefiy is not adequately protected.
                (A) [xl Movant's interest in the Property is not protected by an adequate equity cushion.
                (B) lxl The fair market value of the Property is declinìng and payments are not being made to Movant
                            sufficient to protect Movant's interest against that decline.

                (c)         Proof of insurance regarding the Property has not been provided to Movant, despite the Debtofs
                            obligation to insure the collateral under the terms of Movant's contract with Debtor.

                (D)         Other (see attached cont¡nuation page).

          (2)   f-l   The bankruptcy case was filed in bad fa¡th.

                (A)   f_l   Movant is the only creditor, or one of very few creditors, listed or scheduled in the Debtor's case
                            commencement documents.




            This form is mandatory. lt has been approved for use in the United States Bankruptcy Court for the Central Distr¡ct of Câlifornia.

Jùne 2014                                                               Pase   3                                      F 4001-1.RFS.PP.MOTION
                  Case 8:18-bk-14203-MW                    Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                    Desc
                                                           Main Document    Page 4 of 29



                    (B)         The Property was transferred to the Debtor either just before the bankruptcy filing or after the filing.

                    (c)         A non-individual entity was created just prìor to the bankruptcy petition date for the sole purpose of
                                filing this bankruptcy case.

                    (D)         Other bankruptcy cases were filed in which an interest in the Property was asserted.

                    (E)         The Debtor filed only a few case commencement documents w¡th the bankruptcy petition. Schedules
                                and statement of financial affairs (or chapter 13 plan, if appropr¡ate) have not beèn filed.

             (3)    f ) (Chapter 12 or 13 cases only) AII payments on account of the Property are being made through the plan
                                                                      made to the chaptel 12 or chapter 13 trustee for payments due
                                                                        postpetition postconfirmation.

             (4)    f_l   The lease has matured, been rejected or deemed rejected by operat¡on of law.

             (5)    f_l   tne   Debtor filed a statement of intention that indicates the Debtor intends to surrender the Property.

             (6)                                                  the Property on (dafe)       _,                   wh¡ch is


             (7)    n     For other cause for relief from stay, see attached continuation page.

     b.     fx l    Pursuant to 11 U.S.C. S 362(dX2XA), the Debtor has no equity in the Property; and, pursuant to '11 U.S.C.
                    S 362(dX2XB),  the Property is not necessary for an effective reorganization.

5.   Grounds for Annulment of the Stay. Movant took postpetition actions against the Property or the Debtor.

     a.     f-'-l   These act¡ons were taken before Movant knew that the bankruptcy petition had been filed and Movant would
                    have been entitled to relief from stay to proceed wìth those actions,

     b.     f l Movant knew the bankruptcy               case had been filed, but Movant previously obtained rel¡ef from stay to proceed
                    with these enforcement actions,

     c.     fl      Other (specr'fy):



6. [x   I    Evidence ¡n Support of Motion: (Dectaration(s) must be signed under penalty of perjury and attached to
             this motion)
     a.      The PERSONAL PROPERTY DECLARATION on page 6 of th¡s motìon.

     b.     f-l     Supplemental declaration(s).

     c.     [x-l    The siatements made by the Debtor under penalty of perjury concerning Movant's claims and the Property as
                    set forth in the Debtor's case commencement documents. Authent¡cated copies of the relevant portions of
                    the case commencement documents are attached as Exhibit(s)

     d.     [ll     Other: Equipment Finance Agreement attached                   as   Exhibit l; Certificates ofTitle attached as Exhibit 2;
                    Certificate of Assignment attached as Exhibit             3


7.   An opt¡onel Memorandum of Po¡nts and Authorities is attached to this motion.




                  Th¡s form is mandatory. lt has been approved for use in the United States Bankruptcy Court for the Central District of Cal¡fornia.

June 2014                                                                     Pase   4                                       F 4001-1.RFS.PP.MOTION
             Case 8:18-bk-14203-MW                    Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                    Desc
                                                      Main Document    Page 5 of 29



Movant requests the following relief:

1.     Relief lrom the stay is granted under:         [x ] 11 U.S.C. S 362(dX1)           TX-l 11 U.S.C. S 362(dX2)

2. [x ] Movant (and any successors or assigns) may proceed                      under applicable nonbankruptcy law to enforce its
            remedies to repossess and sell the Property.

J.          Conf¡rmation that there ¡s no stay in effect.

4.          The stay is annulled retroactive to the petition date. Any postpetition actions taken by Movant to enforce ¡ts
            remedies regard¡ng the Property do not const¡tute a violation of the stay.

5.          The co-debtor stay of '1 1 U.S.C. S 1201 (a) or $ 1301(a) is terminated, modified or annulled as to the co-debtor, on
            the same terms and conditions as to the Debtor.

6. [x ] The 14-day stay prescribed by FRBP 4001(a)(3) is waived.
7           The order is binding in any other bankruptcy case purporting to affect the Property filed not later than 2 years after
            the date of entry of such order, except that a debtor in a subsequent case may move for relief from the order
            based upon changed circumstances or for good cause shown, after not¡ce and hearing.

L           The order is binding and effective in any bankruptcy case commenced by or against the Debtor for a period of 180
            days, so that no further automatic stay shall arise in that case as to the Property.
o           The order is bind¡ng and effective in any bankruptcy case commenced by or against any debtor who claims any
            ¡nterest in the Property fbr a period of 180 days, so that no further stay shall ar¡se ¡n that case as to the Property.

10.         The order is binding and effect¡ve in any future bankruptcy case, no matter who the debtor may be
            f  l without further notice, or       E
                                                 upon recording of a copy of this order or giv¡ng appropriate notice of ¡ts entry in
            compliance w¡th applicable nonbankruptcy law.

11.    f   ] lf relief from stay is not granted, the court orders adequate protection.

12.f       1 See   continuation page for other relief requested



Dale: 1112012018                                                        Hemar. Rousso & Heald. LLP
                                                                        Print name of law firm

                                                                        Raffi Khatchadourian. Eso.
                                                                        Print name of individual Movant or attorney for Movant


                                                                                    /s/ Raffr Khatchadour ian


                                                                        Signature of individual Movant or attorney for Movant




             This form is mandatory. lt has been approved for use in the United States Bankruptcy Court for the Central District of Cal¡forniâ.

June   2014                                                              Pase   5                                      F 4001-1.RFS,PP.MOTION
                  Case 8:18-bk-14203-MW                    Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                    Desc
                                                           Main Document    Page 6 of 29


                                                  PERSONAL PROPERry DECLARATION

l, (name of declaranf) CHRIS               EWER                                                 , dectare:

1   .   I have personal knowledge of the matters set forth in th¡s declaration and, if called upon to test¡fy, I could and would
        competently testify thereto. I am over 18 years of age. I have knowledge regarding Movant's interest in the Property
        (specify).

        a. f ]       lam the Movant.
        b. ttl       I am employed by Movant          as (titte and capacity\: Senior Vice President



        c.   f_l     Other (spec/y):




2.      a.   fx]¡    I am one of the custodians of the books, records and fiìes of Movant that perta¡n to loans, leases, or
                     extensions of credit given to Debtor concerning the Property. I have personally worked on books, records
                     and files, and as to the following facts, I know them to be true of my own knowledge or I have gained
                     knowledge of them from the business records of Movant on behalf of Movant, whieh were made at o!'atrout
                     the time of the events recorded, and which are maintained in the ordinary course of Movant's bus¡ness at or
                     near the time of the acts, conditions or events to which they relate. Any such document was prepared in the
                     ordinary course of bus¡ness of Movant by a person who had personal knowledge of the event being recorded
                     and had or has a business duty to record accurately such event. The business records are available for
                     inspection and copies can be submitted to the court if required.

        b.   T_l     Other (see attached):



3.      The Property is:

        a.   [t      Vehicle (year, manufacturer, type, model and year): T\ryo 20l8Isuzu FTR Trucks with 30'body

                     Vehicle ldentification N um ber. 54DK6S I 66JSG00 1 6 I and 54DK6S 1 68JSG00 I 62
                     Location of vehicle (if known): In Debtor's possession


        b.           Equìpment (manufacturer, type, and characteristics):

                     Ser¡al   numbe(s).
                     Localion (if known):


        c.   E       Other personal property (fype, ¡dent¡fy¡ng ¡nformat¡on, and location):




                  This form is mandatory. lt has been approved for use in the United States Bankruptcy Court for the Central District of California.

June    2014                                                                  Pase   6                                      F 4001-1.RFS,PP.MOTION
                 Case 8:18-bk-14203-MW                   Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                    Desc
                                                         Main Document    Page 7 of 29



4.     The nature of Debtor's interest in the Property is:

       a. E        Sole owner
       b. E        Co-owne t (specify):
       c. E        Lessee
       d. f--.l othei (spec/y):
       e. [l] Debtor txl did T -l did not                 list the Property in the schedules filed ¡n this case.
                                                                                                           ***Only   one truck listed
5. f l The lease matured              or was rejected on (dafe)        _.
       a.   f- l   rejected
            (1)    f l   by operation of law.
            (2)    fl    by order of the court.
       b.   f l    matured.

6.     Movant has a perfected security interest in the Property.

       a. [X-l A true and correct copy of the promissory note or other document that evidences the debt owed                                by the Debtor
                   ln h/lm¡¡nl ic â++â^hêá âc trwhlh¡f      I


       b.   lxl    The Property is a motor vehicle, boat, or other personal property for which a certificate of title is provided for
                   b!/ state larnr. True and co!'rect copies of the follo\ring ¡tems a!'e attached to th¡s motion:
            (1) [tl      Certificate of title ("p¡nk slip") (Exhibit      2               ).
            (2) f l      Vehicle or other lease agreement (Exhibit              _).
            (3) [x I     Secur¡ty agreement (Exhibit            1         ).
            (4) T'.l     Other evidence of a security interest (Exhibit

       c.   fl     The Property is equipment, intangibles, or other personal property for which a certificate of title is not provided
                   for by state law. True and correct copies of the follow¡ng ìtems are attached to this motion:
                                                                                      -).
            (1) T-l      Security agreement (Exhibit
            (2) t''l     UCC-1 financing statement (Exhibit           _).
            (3) T.l      UCC f¡nancing statement search results (Exhibit
            (4) f__l     Recorded or filed leases (Exhìbìt          _).
            (5) f l      Other evidence of perfection of a security interest (Exhibit          -).   _).
       d.   fl     The Property is consumer goods. True and correct copies ol the follow¡ng items are attached to this motion:
             (1)   f l Credit application (Exhibit _).
            (2)    E Purchase agreement (Exhibit _).
            (3)    E Account statement showing payments made and balance due (Exhibit
            (4)    f Other evidence of perfection of a security interest (lfnecessary under state law) (Exhibit _).
       e.   T'l    Other liens aga¡nst the Property are attached as Exhibit




              This form is mandatory. lt has been approved for use in the United States Bankruptcy Cou rt for the Central D¡strict of California.

June   2014                                                                    Pase   7                                    F 4001-1,RFS,PP.MOTION
                 Case 8:18-bk-14203-MW                       Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                         Desc
                                                             Main Document    Page 8 of 29



7.       Status of Movant's debt:

         a.     The amount of the monthly payment: g             )   qo4   4\
         b.     Number of payments that became due and were not tendered:                       [2   ]   prepetition   f        l postpetition.
         c.     Total amount ¡n arrears:       $   8.945.71

         d.     Last payment received on (date):0912018

         e.     Future payments due by the anticipated hearing date (if applicable):                     _
                An additionaì payment of $         4.45                will come dueon (daúe) 12110/2018 , andon
                the   10th         dayof each month thereafter. If the payment is not received bythe 20th
                day of the month, a late charge of $ 232.36                will be charged under the terms of the loan

8. [t]      Attached as Exhib¡t            N/A
                                        is a true and correct copy of a POSTPETITION payment history that accurately
            reflects the dates and amounts of all payments made by the Debtor since the petition date.
                                                   No post-petition payments made
9.       Amount of Movant's debt:

                Pr¡nc¡pal:..............                                                                                   $         123.756.22
         b.     Accrued interest:.                                                                                         $             1.202.17
         e.     Costs lettornev's feês lãfe chãrdês ôthêr êôsts\'                                                          $              21) 16
         d      Advances (property taxes, insurance): ..                                                                   $
                ToTAL CLAIM as ot          !!lfl,lflf!_'.....                                                              .$        t   31378J6

10.      [i-l   (Cfrapfer 7 and 1 1 cases only) Valuation: The fair market value of the Property is: g
                This valuation is based upon the following supporting evidence:

         a.   f l    This is the value stated for property of this year, make, model, and general features ìn the reference guide
                     most commonly used source for valuation data used by Movant in the ordinary course of ¡ts business for
                     determining the value of this type of property. True and correct copies of the relevant excerpts of the most
                     recent edition of the reference guide are attached as Exhibit

         b.          This is the value determined by an appraisal or other expert evaluation. True and correct copies of the
                     expert's report and/or declaration are attached as Exhibit

         c.   Ix I   The Debtor's admissions in the Debtor's schedules filed in the case. True and correct copies of the relevant
                     portions of the Debtor's schedules are attached as Exhibit 4




                p!!:      lf valuation is contested, supplemental declarations providing additional foundation for the
                          opinlons of value should be submitted.

II   .   Calculation of equity in Property:

         a.   lxl    11 U.S.C. S 362(d)(r) - Equity Cushion:

                     I calculate that the value of    the "equity cush¡on" in the Property exceed¡ng Movant's debt and any lìen(s)
                     seniorto Movant's debt is       $   0                          andis                0
                                                                                                   % of the fair market value of the
                     Property


                 This form is mandatory. lt has been approved for use in the United States Bankruptcy Court for the Centrâl Distr¡ct of California.

June     2014                                                                   Pase   I                                        F 4001-1.RFS.PP.MOTION
             Case 8:18-bk-14203-MW                      Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                  Desc
                                                        Main Document    Page 9 of 29


      b.    [tl   r1 u.s.c.   S   362(dX2XA) - Equ¡ty:

                  By subtracting the total amount of all liens on the Property from the value of the Property as set forth in
                  Paragraph 10 above, I calculate that the Debtor's equ¡ty in the Property is $ 2.148.73

12.   lxl   The fair market value of the Property is declining because:
            Continuing use and depreciation


13.   f-l   The Debtor's intent is to surrender the Property. A true and correct copy of the Debtor's statement of intentions is
            attached as Exhibìt

14. f l Movant regained possession ofthe Property on (dafe)              which ìs: [ l prepetition f                                   lpostpetition.
15. f 1(Chapter 12or 13 cases only) Status of Movant's debtand other bankruptcy case information:

      a.                                                                  uled for (or concluded on) (date)
                                                                           for (or concluded on) (dafe)
                                                                                -,
      b.                Þreconfirmation payments due BUT REMAINING UNPAID after the filing of the case:
              Number of    Number of      Amount of Each Payment       Total
              Payments    Late Charqes        or Late Châroê
                                                   s                                  J;
                                                   $                                  $
                                                   $                                  $
                                                                                      s
                                                   $                                  $
                                                   s                                  $
                                                   $                                  $
                                                   $                                  s
             (See attachment for addit¡onal breakdown of informat¡on attached as Exh¡bit

      c.     Postconf ¡rmation payments due BUT REMAINING UNPAID after the plan confirmation date (if applìcable):
              Number of        Number of          Amount of Each Payment
                                                                                                            -)
                                                                                                 Total
              Pavments        Late Charqes            or Late Charoe
                                                   It                                 :t;
                                                   $                                  $
                                                   5i                                 $
                                                   b                                  $
                                                   $                                  $
                                                   $                                  $
                                                   t;                                 $
                                                   s                                  J;

      d.    Postpetition advances or other charges due but unpa¡d:                                          $
            (For details of type and amount, see Exhibit           _\
      e.    Attorneys' fees and costs:                                                                      $
            (For details of type and amounL see Exh¡b¡t            _)
      f.     Less suspense account or partial pald balance:                                                 $t
                                  TOTAL POSTPETITION DELINQUENCY:                                           $




             This form is mandatory. lt has been approved for use in the United States Bankruptcy Court for the Centra¡ District of Câlifornia.

June 2014                                                                Pase   s                                       F 4001-1.RFS.PP.MOTION
               Case 8:18-bk-14203-MW                      Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                     Desc
                                                          Main Document    Page 10 of 29


         g.    f     l   The entire claim ìs provided for in the chapter 12 or 13 plan and postpet¡tion plan payments are delinquent.
                         The plan payment history is attached as Exhibit            See attached declaiation(s! of chapter 12 trustee or
                         13 trustee regarding receipt of payments under the plan (attach LBR form F 4001-I.DEC.A?ENT.TRUSTEÐ.

16.      f                                                                         -.
               l Proof of insurance regarding the Property has not been provided to Movant, despite the Debtoas obligat¡on to
                 insure the collateral under the terms of Movant's contract w¡th Debtor.

1   7.   f_l    The bankruptcy case was f¡ted in bad faith:

         a.              Movant is the only creditor or one of few creditors lìsted in the Debtor's case commencement documents.

         b.              Other bankruptcy cases have been filed in which an interest in the property was asserted.

                         The Debtor fìled only a few case commencement documents. Schedules and a statement of financial affa¡rs
                         (or chapter '13 plan, if appropr¡ate) have not been filed.

         d.              Other (specify):




18.      f    l The fil¡ng of the bankruptcy petition was part of a scheme to delay, hinder, or defraud creditors that involved:

                         The transfer of all or part ownership of, or other interest in, the Property without the consent of Movant or
                         court approval. See attached continuation page for facts establ¡shing the scheme.
         u.              rvrurupre ()aflKfuproy   cases allecltng tne HropeIIy:

                (1)      Case name:
                         Chapter:_                   Case number:
                         Date f¡led: _                            Date discharged:                                Date dismissed:
                         Relief from stay regarding the Property          fl    was     f l was not granted.
               (2)       Case name:
                         Chapter:  _                 Case number:
                         Date filed:                       Date          discharged:                Date d¡smissed:
                         Relief from stay regarding the Property         f_l was E was not granted.
               (3)       Case name:
                         Chapter:_                   Case number:
                         Date filed:_                             Date discharged:                                Date dismissed:
                         Relief from stay regarding the Property         f_l    was     E    was not granted.

               f l See attached continuation page for more information about other bankruptcy cases affect¡ng the Property.
               f- l See attached continuation page for addìtional facts establishÌng that the multiple bankruptcy cases were part
                         of a scheme to delay, h¡nder, and defraud credìtors.

19. f_'-l Enforcement actions taken after the bankruptcy petition was f¡led are specified in the attached supplemental
               declaration(s).

         a.    f-l       These actions were taken before Movant knew the bankruptcy case had been filed, and Movant would have
                         been entitled to rel¡ef from stay to proceed with these actions.




                   Thjs form ¡s mandatory. lt has been approveo 1or use rn the Unûecl States Bankruptcy Court for the Central Distr¡ct of California.

June 2014                                                                      Page l0                                      F 4001 -1.RFS.PP.MOTtON
         Case 8:18-bk-14203-MW                Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                         Desc
                                              Main Document    Page 11 of 29




       b l*T     Although Movånt knew the bânkroptcy case r€s fiied, Movant prBviously obtaîned rel¡€t lrom etay to proceed
                 l'rith these enlorÕêm6rit âct¡ons in priör bânkruptcy oases affecting th6 Prðpêrly as set forth ¡n Eihibii

       c.   f]   For other facts i¡Jstify¡ng annulmenl, sêð ãttached continuation pags.



I   declare under pènâlty of periury under ths lâws of the United Stâtdâ ihat the lorego¡ng iË true and cÕñeÊt



 tlf 7 "//,, cHRrs F.WER
  EEte--7- ffi




                                                                                                             GAUOI

JuÕe 2Ol4                                                    Fagc   1   1                        F 4001-1.ÊËS.PP.MOTÍ ON
             Case 8:18-bk-14203-MW                            Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                          Desc
                                                              Main Document    Page 12 of 29


                                                  PROOF OF SERVICE OF DOCUMENT
                of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
I am over the age                                                                                                                                         ¡s:
15910 Ventura Boulevard, l2th Floor
Encino, CA 91436

A true and correct copy of the foregoing document entitled: NoTlcE oF MoTIQN AND MoTloN FoR RELIEF FRoM
THE AUTOMATIC STAY UNDER 11 V.S.C. $ 362 (with supporting declarations) (PERSONAL PROPERTY) witt be
served or.was,served (a) on the judge in chambers in the foim and manner requireó òy LBR 5OO5-2(d); and (b)'in the
manner stated below:

1. TO BE Þ.ERVED qY THE COURT VIA NOTIGE OF ELECTRONIC FlLlNc (NEFI: Pursuant to controlling ceneral
                                                                                                            -On
9f¿-"1-" ql9 LBR, the foregoing document will be served by the court via NEF and hyperlink to the document.     (dafe)
1l/20/2018 , I checked the CM/ECF docket for th¡s bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Ma¡l Notice L¡st to receive NEF transmission at the email addresses stated below:
Trustee Jeffrey L Golde¡,       Esq.   lwerner@wgllp.com, jig@trustesolutions.net,    kadele@wg p.coûr, lfisk@wgllp.com
Debtor's Edmond Richard McGuire,          Esq.   enìlawgroupcmecf@gmail.com, 160691@noti¡,.bestcâse.coln, r¡chard@eü¡lawgroup.com
United States Trustee   (SA)      ustpreg¡onl6.sa.ecf@usdoj.gov



                                                                                                  l= l   Service ¡nformat¡on continued on attached page
2, SERVED BY UNITED STATES MAIL:
On (oaie)    iii20iz()18 , ¡ serveci the lbilowrng persons and/or entit¡es at the last known addresses in th¡s bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mã¡|,
first class, postage prepaid, and addressed as follows. Listing the judge here const¡tutes a declarat¡on that mailing to the
luuge wr¡r ue çullrtJreleu rì9 ¡alef [ItaIì ¿+ nours altet Ine aocumenl Is T go.
Debtor Pacific Foods, Inc., 343 I W. Carriage Drive, Santa Ana, CA 92704




                                                                                                  f -l Service information        continued on attached page

3. SERVED BY PERSONAL DELIVERY. OVERNIGHT MAIL. FACSIMILE TRANSMISSION OR EMAIL (state method
         person or ent¡tv served): Pursuant to F.R.Civ.P. 5 ând/or controlling LBR, on (date) 1112012018 , I served the
lor each
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facs¡mile transmission and/or ema¡l as follows. L¡st¡ng the judge here constitutes a deciaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Served via Federal Express: Hon. Mark S. Wallace, U.S. Bankruptcy Court, 411 W. Fourth Street, Suite 613 5, Santa
Ana, CA 92701




                                                                                                  E      Service ìnformation cont¡nued on attached page


I declare under penalty             of perjury under the laws of the United States that the foregoing is true and correct.


                                                                                                       /s/ Denise Pauff
  tv20l20l8                DENISE PAUFF
  Date                           Printed Name                                                                Signature



             I   lì¡s ¡orm rs   mandatory. lt has been approved lor use       ¡n   the United States Bankruptcy Court for the Central District of Californiâ.

June   2014                                                                          pase   12                                       F 4001-1.RFS.PP.MOT|ON
  Case 8:18-bk-14203-MW                                        Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                                             Desc
                                                               Main Document    Page 13 of 29



                                                        gQUIPMENT FINÁNCI!"{G Â6REñt1ügt!{T

   Frrr, 1:iIALNAM&ôIÞËûTöÈ                       pÅctnc p,pot{t,#!¡¡STÃJIiI|[L0N.                           r¡qfì.

   fi t\¡å¡c-{.L ÅrÞhÞ$r               ]4¡t w eÅRRtÅcBË*.                                                     ¡{DD*ES5: 3{1t
   üTY:       $Âlfr¿.4þ{¿r                                                                       CITY:       $iUSfA Á¡{A

  år,{?G:       ê¡litumÌ¡                                                                        *ËÀra         ¿4
  ålûöffi;          lid$d                                                                        ut8cõD&            9:då4


                                                                                            INCLUþ¡¡lc
                               Tt¡s€)                                                        W¡{$




                                                                                                                                    Å$¡rÉ?


                                                                                                 C¡Ilr                                  STÁTE                      äPCü}Iì:

                                                                               f*NÀNd¡t{c
       fçra¡"                  ]E&M OF¡.tÅT{:,                PÁYMß}TTS               3CI{Ë0t}L*tl                  ÁÐvrtr{æ                   F¡m¡¡, PÂY¡üeut c*sEx-iõË*
    Al}ltúi¡Cç;                                                   Þlr¡r               f¡{ïl'IENT:                 sÁft&lilTì9¡                      T¡trs áit!to.rJÞ¡Tl{r}5r-
                                                                                                                                                ÁÇ*hü,lr{T       ÀGE,EEi{*NT:
   ,'¡19Ås¡t ¡6                        !0ïi{¡nfl¡               ¡rfrc*ty               sä1t64"{s
                                   ,
                                                                                                                        fû^1[                                5tsrer'
                                                                                                                                                l¡wuÞ88                            .
                                                                                                                                              ..{*D [,&EC. ÞqÊ FÈtB sF fr50.0r
                                                                                                                                                           O,1t¡rlI{, rEB sF 50.0s



                                                            :¡ERlriS ûF      rarmuenrsrlt{¡{etr{c                 ÀGn&Br{8NT


!dr&Ë,¡r.S    &ìl!¡       {g|14   ¡t ñrl¡or/E


                                                                                                       tffiûi¡¡tü dt¡q l¡çnqri{Èr   f;&r i6




,I. PÁYME}fI; 6*bãr *úå r@y.õrÊ¡l&r üû             ¡l¡ûr¿ ",fç{d Áitr¡¡¡Ëã.
låg*í*r lÈ{b'iti¡tf**t lhç¡¡gh ¡rcriolic prynenu in   tåu ,.rûùÌrt¡ r¡l fodü
¡¡$ê 'I¡Ê tdËduLd ¡rysên¡rduû dgÊ -r{ül ù* !Á¡¡b¡i**d b, S¿lhãdìbr
!¿r,l ¡9!r!!!&'rkdrd 1ó lha f¡!à¡oF ôl¡q.r*¡!ð *þ¡ü¡¡t:¡ ar¡clt{¡lq ü{ ûi,
Á[r{rús1r Ê¡¡tËt6¡!n! Èrydsü.r ¡le¡t !è d¡i¡ ûr üG rs¡rè dlt úfÈ{dr fÈriod
ft!ü.¡ñ!.   ûnti¡ Fê¡d,   /rll 0!å6 ¡lr{|arlt   doß   bçËu¡dcrrirs!:   bc duè üFotr
                                                                                                             rÀy*fßåtfÊ                                 '¡'t) aß
                                                                                                       osr6fÎ"
Itbt¡f'r ¡!¡dt,f  af Ctuditq'* a¡Í¡!t!ô d¡#¡faß. Ädv¡9tçs ¡r'lÌr¿oE3 ãl¡åE !ì¿
+pliid   tq rh{ l¡*r &rirrülrl.ñt ¡r{¡dx{¡lr ùr ¡Ell,airs erdqr ;d[¡l ç:ú Ëirril

ffJ{ ä*¿ôJd                                                                             Ps€s I   $fp

                                                                                                         Exi{lB¡TL rtgrØ                                    oú
      Case 8:18-bk-14203-MW                                  Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                                                              Desc
                                                             Main Document    Page 14 of 29



      s. r¡N'rr'acn{ci. Îf¡E ÅcRßEeft#f tå E{}t tLy A FrNAN€¡NË                                                 12. ¡Ì¡fiJnáNCË bctt¡q ¡ù¡¡t n¿ít*¡in *:d prÕrùjç Ctrd¡n ¡ cvi&nca
      ¡{çnß[M5t{î. *r¡trtft üÀ$ &tD ñl0 ûlvtt,ÏstHgNf û{'rEE                                                   ¡åúlåih{y lô Õrcditu af{hs tÉsíñtn¡sÌrã ofrll ri!& ¡Ér¡¡rn6 ¡¡¡riú l$r êf
      sE¡Æ{?tü{ sa Fa¡xcllÁ6Ë öa Á¡} tfÀg Ë.1ÄDE At{} ItEnSSr
      ¡t{kÈ6 NÕ                 rE¡'¡tq;ñflaïto}r o*. wARr¡NTy                                                 Õr &rû!€F lê f!¿ Cerld!¡¡t tu ror tca¡ rï[!r ùc å{l rc$t*.*¡¡*
                                                                                                                                                                                  L¡æ U*J
      ¡{5'¡S    ANY t ÍEIII OF GOL¡À'TERAL
                      ^€*EEMß¡{T'                                                                              ßrnet8 C¡rdjk! r* Lori FÈ}r3È; trrc¡¡ ir¡rl:I¡t!çê r¡¿l} ¡c li ¡ lb¡{E ,¡rd *it},
                                                                                                               ¡{(n!Èùkt ¡pÊsyed Þy frÈ¿ir.q !hå!E rwi& ãr te¡*t r¡¡irE
                                                                                                                                                                                     ß0.} d¡y¡
                                                                                                               3dÊÀrs ririrhn nåaic. !0    Õ.ilird ot Íl|lçri¡l €!åll&È ûj. mñF*llô¡i{r¡. rù,¡ll
                                                                                                               F¡wíilc     ñilbfÞrcb ofrll¡Irsrt !rd.crk¡\ if ry$opriúÊ. ¡rd ,h¡!
                                                                                                                                                                                       ¡rov a
                                                                                                               llrár ¡t¡c c¿yd!Êe tr :Fim!ry-' ,r d¡. cycd ofân ¡s6igûr5¡É ofdri, ú€jß!ø¡úr$
                                                                                                               ofw¡dch D.åtorltaçiv!¡ ooùc€, Ihbþr ¡àdt casê ¡|r¡ú |'ararcr ts
                                                                                                               ìh¿
                                                                                                                                                                                      ¡rwlù
                                                                                                                   r¡rís lroÈ¿io¡ !o fhG ¡lriE¡¡cc !r iù l¡r¿rêiB rtrry ¡graar- .lí. taôô!d!
                                                                                                               of süt j¡$Jrü¡cc, .| úa opriofl of rh¿ Ctrd¡hr, !t ¡[ tÚ"fuüsd þ;¡dr (¡)
                                                                                                               ülG   nr.È g_¡!4*Er¡€l(           or û4   qsro¡ri o Ìicn or tren; ü Ca¡u."¡, òi
                                                  $qfaail*                                                     p*ymcnt nf        tlr Crneþ Vrlw                   r
                                                                                                                                                             (ç) pÉ'lfDcn| ût üT ot¿¡ ¡¡cnJ
                                                                                                                                                         ü,qÈof
                                                                                                              obli¡''ritr¡s of Dlbl(f hcr.¡¡tndcr. Â¡J êrEe!¡ ofs¡¡$
                                                                                                                                                                       FÞcocdr rcø nìq rfsu
                                                                                                              bdq|lg ta Ddt{ûr. D¡&ôr ¡bùfi r{lYid6 rtÉ C¡,êdiq( v¿ift
                                                                                                                                                                             $rùtfê ¡btilñi            ;;
                                                                                                              FúF!{V &a¡iEE:6oycr¡€ßi!ÊIJttc!&lc Þ üs ilô¡¡¡fçr*l h rt¡û ¡¡t*¡rt¡árg ¡n
                                                                                                              *¡I{h 6m¡, r¡ ersditu! it¡|tt r*trrlhly *quir*,

                                                                                                               ¡3" cfiGÞlT$R's             fÀT    Ë$T, ¡d D¡å$r fsitr                     &¡r df üi
                                                                                                              oþ$¡üü!,¡5 blrÈ!¡rdF¡ Clrdi&.
                                                                                                              {.) &i'dÈt¡!!!
                                                                                                              sah                    í¡*                              rld   Fqy
     !iûar{À:
     Dû0o¡cc



                                    d ftú¡   ôd   airli.hl      rlùß ¡-Èd.            ì6- {.
                                                                                                                                                                             hd$   eñdir.. ïsl¡¡ü6¡,
                                                                       r!o( hç &¡¡Ertd      jl                                                                                                 fr¡q   ¡!d
                q,$,¡4 i"'s*ir                           \rd¡ts cr &eder¡d û¡lí!y,
                                                                                                                                                                                 r¡d. tl,d¿l     h i4'

                                                                                                              d¡Ûn. üq'     d.im

                                                             .er&n¡       åi
                                                      aì¡llrÈ   ¡¡l




                                                                                                                                                                                                            i
                                                                                                                                                                                                            '¡


                                                                                                                                                                                                            {
                                                                                                                                                                                                            ¡
                                                                                                                                                                                                            :
                                      ir*¡¡atlt
                                                                                                                                                                                                            i
                                                                                                                                                                                                            i
                                                                                                                                                                                                            ;



    W, 1ÌI¡Jl'ttl tr.&or,¡l¡*li l¡¡¡c ¡¡ It$¡ df Côther¡l bryG.r {0 grtn
    ¡çt¡!¡d!!l¡, lÍ¡ri:¡È ùç,ti{F¿ *É.ü{iÞßrÊd $t ,ütdùo¡, S.ù!ùr r{Étl ÀtrB*                                                      *ûÞ*p ln
    ftdûx prtb4{y ¡r & ¡ùry r¡r€r¡rf rs.t ht. Þôtor ddl .¡rE r[
,   do¡!!û(i!lB :of tlll¡ l¡ l* lt¡¡¡!¡bd .þ Ct¡dfiÉ¡ ï¡¡li¡r ¡idt {ú0t ü}r .üf {åq                                                                                                  ClMbr:ántt
    d¡lË lfryaitli¡rS:Ëft¡¡ildþifo¡rqr,

                                                             6li'!6:   *ifi   ær¡ct ra dl

                                                                               rlþU   ¡¡t                    Èr¡¡cr¡¡iwr   of{(¡
                                                                                                             Cdlþ{6"{, d¡Àost dsûtard 0r
                                                        en$¡¡l! d¡e h.mq¡dêf, û.                             of k1+ ård ts¡únrt li¡ÞU¡V fû( ¡¡rt
                                                                                                             pôd¡e¡iia'l ¡¡ldqdisg ùrD¡¿G¡
                                                        hi¡h n$cat ¡ù ¡¡reL dÀcr
    ar¡ûrrrr!4|¡ s¡all,l!                                                                                    ar *l¡ ¡iê|ll¡ df C¡¡lôkrrl         ¿t   û tçcqti''l ù¡ ràq¡r*l¡h
                                    ryrìolT b.          ûr Crditor or þ lhbn'r ô'
    dtrldld bt Chçì¡h..                                                                                      dc*js¡¡f*C                                                                   llàri*      of
                                                                                                             üdt.ú.rdl,
                                                                                                             ¡nd   {¡ry
    ËFÀ tr   8tÈid                                                                          f.*Ë   z   {ft
                                                                                                                   ÉX¡-¡¡B¡T-!-, n"g"                                 U o¡?q
  Case 8:18-bk-14203-MW                                 Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                                                                Desc
                                                        Main Document    Page 15 of 29



      ltEll¡dùrg, h¡ mr t¡úlkd t4 ü}lr of rrdß¡FolrdJûq rÈÞolsûrç¡ar¡. áo¡¡gcr                       f¡sxtirqrE! ¡l¡drr¡Èb uad$¡m¡åcsìlÈ iarì¡ fo.
     r.fiçbid¡lE !d!¡cdi¡û{ ùd bf¡kars fkêù tt ¡à! Obfied¡ù$ 1r.¡l t*1ôr                                                                                      ¡ud¡ dÍg!¡,        &¡   ¡ddi!¡¡fi fo dE
                                                                                                     flrlaoj¡B s.r+a!. cbffÉð. D.fisr lhdt p.t .û            ûrd;tor
     rEu¡¡iûang lt blè for ¡íf d!fièIdËt, or fr) ¡{ðh. $rl, €|lÉr rÉrne¿r, ¡v¿jldte                                                                          "
                                                                                                     rççltßf .6 rût pEf¡ûÊr4 tlrrjú i, ¡Ër¡mrd ,ls+ rû Ff.dr,$ñtdãt
                                                                                                                                                                            æS.OO ruSr        f".LJ
     ür¡Clf d¡r UÕC {( slhs$i!À kr ft.¡llü I ¡.br*rlÉ êclk¡íãt Í¿ F*ióEb¡, qr                        .dd¡'d..r ÞEbLr rhdt fr¡y ro q.dl¡ff rny ¡c¡ùÂl ejd.itlnral *rpør":
                                                                                                                                                                            l-ud5. f'¡
     dlr.rìa$ to èrlh¡ ¡pÈ6dily in vd!Ê ùr k qf r *¡! ectonarli¡ rotd ar a                                                                                                    ingrJ
                                                                                                     !y !ìù{nôr- ¡{ rol¡cclìm cñoiÉ. i¡Ehrdrg hl! ¡¡ql }h¡iFd lo ior\¡4id!¡çc
     ¡aÊÕeñilr* ñ3t!¡, l¡l{ eô&'ftr ¡h*t ¡i c t! dlo DÈ6taa ¡( lcó* fr1É Þ!!¡|¡ts¡                   ldc$l¡t¡* slw86          rdrd 6¡l¡.c¡rs¡, DËt4or *hd|t Saú. tÀ ô!dü. e*ltlrr
     Dñf¡ Si i6l'r¡ríEô¡r notice qfúr.tn¡rqs¡ FlàEç rf ¡trl. û¡Sli¡ ¡alç q¡C{ÛÍêrål                                     'nC
                                                                                                     od ¡¡y dÀli¡q¡J! f [q¡.¡nôñ¡ o. ¡¡rqå{ duÈ ¡rdcr !ñs ;Erq:mcril
     ofofdE dfi¡e tft, r{|ldsf¡ óqi, FriirtE !¡t! of ¡,uy o¡fur iUerd6* di¡ps6i{¡çn í*                                                                                  froõ t¡ìl dL¡!
                                                                                                     d¡¡É dlGr¿of t¡dl teiù at d,c lésilr of ¡hs Èt¡jdüufü
   b ò. ¡!r¿., fllË Doùø harùf.¡cb¡owl4dt¡* ù¡r úr! Du¡im ilayr prior                                                                                            nf iricícrt Âltal¡¡{d
                                                                                                     ly ku   sr r ¡l4 p*       r*run.                                  '[tc
   r¡'ní.^n mlìÊc of rrà Ë& oa dâ i¡¡l¡ t |ça¡ol¡Âblo mdú..              r!ftdi!.,¡.
   ct¡Ilh¡h!¡{¡,.rdCèdùof E¡t,ùr,cd,f¡r 0tÊpwràus ¡t                                                 tl. cûMlLIilNCË \*fïf r.¡$. Od&r -nl
                                                                !y ñn^ßber!,;                                                                                 Cnd,fiû ir      cnd lo   {{r!pþ1\,ùh
                                                                                                     dl  ¡pplic¡ö¡Ê l¡Æ. lf it i. d.enltin.d rb¡t roymÉ{lr! urd.f ûtr Ea,rirÉÍ!
   I7, STITNbAftxl FOß                                         ßËMID{ÉS- Tó il¡r                     9t si¡ë Àg1t¡!r¡.rr r!-s¡tr b û¡ û{Er.s¡
                                                                                                                                              FE¡¡r¡n! h¡ghÊr Om ¿u¡ r{inlJ W
                                                               to arwt{¡Þ ¡tar!ðics                  ttplac¡SlE t¿w. úrar ar¡. ccær ¡|!.!!r ¿drd.{t *il, ¡¡, ¡pdÈd
                                                                                                                                                                                                t¡ r¡;
                                                                                                     ra!!!",üÊrrt of p¡iaåie¡t ¡¡¡d ;¡¡tcßd ìlrill lÈ     dûã.d tr
                                   ut¡Éw¡.blt ,bf ü'ô                                                                                                                 thÞ   !d. ,¡Ë;¡*        ùy ¡!rv"

                                                                                                    2-{. ,ltDrrIO}{,{L-ÐÕC{}MEr{fS, Þ.t sr ¡t¡¡[
                                                                                                                                                        Frúr&t, b *d¡lÞ! å{W
                                                           C&!lq{t fta tcças iô                     dÆfl[}ôr¡t4 ¡¡ Clúdj¡or dnü rc¡rdt¡!þ ¡¡q!!rr to p¡ol!.( ClEditÞd,
                                                                                                                                                                       iÂ¡¡r¡rr
                                                                                                    ttr ¡tc.orlk !d, Dd'er firr{t¡r¡¡ ¡tdr tt¡rlid¡ ûûdkor (ql { ñr..r
                                                                                                               ffimrðt trctûdì¡E þCúoc Jç¿{ ótld prodl                                    ),.s    ;
                                                                                                    ,¡ne¡cisl
                                                                                                    wiüi¡
                                                                                                                                                                            iø
                                                                                                                                                                     lo*,åina**
                                                                                                             F hmd$d rer{dy (120} ets of üç ¿JorÈ d c¡ú h¡¡*l ,¡¿¿,."¡ ¿ri
  hrú*¡¡                                                                                            yL    od*¡                       td          id( rÞÉ.iscdry *oú".¿ UijJ
                                                                                                                 n& .gf!.nr¿üt E¡ 9î¡¡¡3ù¡¡
                                                                                                    r¿¡rnrE ¡0 _lr:to:núrct         OÈdih{ aar, ¡lqúcr¿ Dlkor .h¡ll ßi,ú|t!c
                                                      {a ¡rct lbs   ¡dlgçrd   fâ   ôf   ¡           CrÈdilûr for !U 3c¡¡rì ¡rtd ûlh8 f.!r ir¡.!fird by &éd
                                                                                                                                                           ir.r rlh|cd h¡æro.
                                                                    lÌb¡'!d {iF¡   1Åd
                                                                                                    x5.  ¿out{TÉRP¡{{ÎS, sr:Em*cÉ,Ërc                               g¡(i1{ÅÌriqRl Æ.Þ
                                                                             rsl¡n¡ ôf              Uefi¡ME!{f8. thi¡ Â$rÉc¡}èñt r¡¡rf ta                     tr¡r*q¡¡srlä tt$!, 4. llrry
                                                                    ,lltrtfi4 ¡ad{e}                üs!t¡lG¡f{rl¡,. .!Êh       of rrftidr $rdt   þ   dise.d ¡4 sísir¡l br* {ll of l¡rfÉh
  o{ inig Êeõtia|l
                                                                                                                                                          $afi bç   G¡adårild
 sldr,l!!¡ ¡r
                           ahd   {*rll
                                                                                                   ræGivld. É.6ræd Pn$, r¡t ¡Døè ¡.1
                                                                                                   ir¿qrúi[¡d dd.¡rücñt ¡¡Èlfu d                                            ¡E{*:ùr
                                                           Crrdibr lü rore ,õd                     irÞ!{Þ!hdt déÉn.d t,
                                                                                                   fi.Ê¡¡ld F¡lV qr its

                                                                                    fr
                                                                                                                                                                                  Ètfc¡l {Ëia r¡1
                                                                                                                                                                            ili8!¡ :o{ {!d!n¡lib
 lf"      ¡18Í[6t6dEhlx.                                                                           d¡àlhl pl}Ër.
 ¡&¡ill     i4

                                                                                                   T IgnP
                                                                                                   å.n         t'u ry"g rù¡dñd rt ú¡ g.r!ñy ^{nã¡,.r oðt oOC
                                                                                                       bi dûûnrd þ úû drlir,ca.d sÈ¡É ,lr!.rly dJrÉdêd to ùÂ ùÍcbdcd
                                                                                                   P{T                                    b. udÉa! &frr pldd s.ÞtEì (Ð
                                                                                                   t*ñÍiädYiryryù.¡¡m¡lE
                                                                                                                  \*_t+*padEdiÂ1ft
                                                                                                                         (cl tr¡¡¡cntuld tuUd, tb! iût      (d)         r*t,    o.      ù.¡    br;
 túsßùtu                                                                                                         ¡dirs*¿
                                                                                                   Í*r¡ûi¡dl¡y

                                                                                                          ûÍNn&"{L Tllr           *srÉ.¡'l¿Ðì

                                                                                                                 t   $¡t{E6h

                                                                                                   rvcrì nf !t!¡tef!
                                                                                                   lrrftm¡erÈê       ![ lqy

                                                                                                                                           dú¡It     *r
                                                                                                                                        $q¡¡i&{. t¡ð                             ¡¡ris¡lí!è
le    ¡RÛ¡EST Y,     tt
                  .ù{t$råþfE¡!fr¡öå, ú¡rSì¡ter3} :it}ål¡.rr dt            rin*¡s                   frqlitdñ4 ü¡d     tll.
                                                                                                                                                                                                 {,{
&€téd P.fñ.t Ef,. Drùhf ç'üt ¡rc¡ids Cfadtur ¡¡¡y rat ¡n9ary wrÈwa                                 r¡lxd
t'{l¡r!úC bt¡    :ffitç|
                   !r 6lt$ rc.l!¡!çr¡S ÌtisrÊ .n Ìtrrt of Cdl¡ir¡¡¡¡ ¡¡ or
b tr t6 lrlatid.




¿¿ fÀtÊ PÅVldüf¡t" ftftdiþr de!..iror ¡.cctrr !¡iy pcyrô.{1t r¡$¡irld              t}
fh¡* ¿8rÞcÁ!!r* witllje tå[ (l0l    dlfr{f{ß
                                           d¡¡. rt!úc,d¡a¡çq{, ¡r ¡".jr xæ*å
Ímç *q¡{d ¡r iÉEqi.çd bf ¡pFlþ¡'61* l&*, &b$ {ùt{ Ey ro Çr*diror, u a
t$¡{Ëp far *rtliçi¡g ûf a d*lin4rx¡rl *omm ¡¡{ ¡6¡ ¡s ¡ p¡lÈìl$. * çh¡¡rg, 6.f
êttbt p{rrçEt (&4} ùftl¡! ùúomr dúå {û luêfr krra¡          **ux      *qcal r* Oe

&rÂ ã"8-:016                                                                        r¡S6 J   6ft

                                                                                                       EXH¡BIT-L,                          Puge6-ot8
 Case 8:18-bk-14203-MW                           Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                                    Desc
                                                 Main Document    Page 16 of 29




 ¡s.D'r'm*'svÁRþ{ìl1îEs,DnþrotcÉnÍrïEJ.1liÞ-y1yl11st
 tt) nß nÌ¡¿!,lclAJ" i{ND û1}¡E[, NrþÈ,
                                                                                         ffi#ffi
                                                                                  $l-ffä,'mïS'åiWiråi,"iffJ
                                                 rðtrcH üsRTOn ðãË|ä. ¡lO1w,¡nrr*rror¡f6 ,$,{y r6}¡{tcÁL
                                                                                                                                                            ji
 ll{s $lj¡¡å.rtirffi. ûR lltlxl, ¡ùE¡,!.r.^'nOH gc¡fron N                                                           s¡ftc6r.¡ç"r IJ,{
                                                                   arrn*i*¡¡t:r,¡ u¡r u.¡11!;R\&tsË. m¡e pm!:Of¡.i:-ñ:LrnXÛ
                                            -T. FB *"r î¡r{E
 CûN¡€CTIO¡| HrTlt rttt$ .AüRÊËMÊNT tg OR_eR¡r,rr                  ¡Cir#n$i¡r s{ SãHÂ¡.F os OUSTOR 'Wi'àä/tr{rs ï&T           tr*¡
 os suaMr8slo¡{.1*tlEÄrû coM¡LËt& 6) î.lls ¡'onÊ€l@rrxÀs lnsoñî ovr ÅrJr-r¡ornï
                                                                                                   fû Do so. Þtìûlor
 ËEl{ ÞulY
             '4lt"ffl0*JãEÞ
                            ù* ÞEero& Àß¡D u¡oN Þ(ËclJnoN BY       rvinni¡ru rl¡¡{'r ã¿{r{ rrËM ûir col¡"¡t rËRrL $ùAr¿F$*]ï€ri
                                                                                                                           ÁT tïu
 t¡åB'nlR sH.{I.t-  cûì.¡snnrr5 T¡{Ë LÞõlrL v,A¡Jb jrNr} B¡t{trtNc ÌüËïi,äx1ü* su}¡¡}:¡ .t,nÊ .¡frljrì.
                                                                                                         ÀDv.\}¡fli åE Ow}ùE¡} åy
 dBuöÅTEÌ{' trtûeÂcT tI'¡ü                               DeBmR
                                      '16ÅH[{tlr q] Tdtltl *       nagml-pn¡.g¡¡Úc¡.c¡{& Õs r,lct{Í eÈ:6xc¡J¡t¿r&¡irr{:Es À¡in ÞE
 BEFORCE¡rfitE ,ÂoÁ¡t¡BT ÞËAf6& $,r:ÅËCü*DålrCE
                                                                   ¡¡rAcoóCo¡¡prnON *l¡o,vO¡XrNc o,i"ãx,".-*---


 srÅT[.¡roRf ]'¡ör¡eE. oå.{¡, r{ËREÉrr.!E¡ùr} ÕF ,te.á.r, Çoteft};FN$ ï5 t ô,tT{læ}t$y, ÞûEND                 ct6Þn, oa ro roRrlgAtt
 n#,{Y¡{Æ¡{T qF A Ð;EFt ÂÂE Nür R\¡FOR¡EÀ¡IÊ üt{OðÈ ¡t¡ÁftfrNcrE|¡¡ Lr.w-                                                                  ËÊsb{   }i¡trofies&


 DtiB'lo'R HÀs R8ÀD ANDAf'movEÞ ALL PÀGES               col¡lalSh*c îl¡s EQI,TFMENTË¡NÅ,NcING ¡ioRrfÀ{E}rr AND BÁsËD upoN s[rü{ ehvu:r¡,
 H.{$   trtÎsrEù    ¡¡r   rgtg €eûrÞûdElff r$¡fi¡rr}¡G *c*Eü rmr¡wr¡¡l * lnvnsr* i¡i,¡Ð@ff¿FrÞ¡l.¡ç or n$ lrt¡¡g. - -'----'




     eryç ü¡br.tiù4¡t l+1S
  ,¡I3U3 *ltti!'¡ç S.
     Sc¿tdc, lvrlt|¡r*t€n 98f 6*

                                                                             8t:


         á{c.¡hd ôÉ                                                          g]:



                 Sáa                                                         ÞdÉ




1|f. rçrlry   .srirh¡¡t¡tü$l¡a q¡r}rt &l¡¡r*¡¡d fq¡r¡!$ù!   l¡' cÈßçrd.*(* 1¡,16   ltâ Sg p¡tr¡rf,1¿, r.ü¡I! ¡rr*¡ã¡n$ b¡f.rê*¡..¡p*hÍ th! ¡¡rtcûù!{




                                                                                                                                                                     ¡


                                                                                                                                                                     I
                                                                                                                                                                     l




                                                                                                                                                                     i

                                                                                                                                                                     I




                                                                                                                                                                     ¡




                                                                                                                                                                 :




8FÄ                                                                     Ítsè4      clt
      '.8"1Õtf
                                                                                         EXH¡BTî!, paseti9otffi                                                  i
  Case 8:18-bk-14203-MW                                         Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                                                   Desc
                                                                Main Document    Page 17 of 29



                CURTIËITED çOPY                   Ûr *TSOLT¡TTTN TF ETÍsIT.¡ES8 DNT1TY FOR BORROWT¡IG $"RÛfif AND
                                                  O:IEÐRW|SE DEr{,LtNc WTrH RtffC hrerûsñõ!¡¡, LtD
                ifbc undcrcígrrõd *èc¡vtr¡at&u*ürrír¿d í:cdrdç. of Þ,{CfFfeFcû¡tS e. Ð}STç                        lH¡f!   f¡},1, ûIC (.B!rrtsÈ3i Êrú,ht') doÈs h(,!¡þ, 4crtifJ¡
   ù¡l tll6 fottalryidg ii ålßt! ¡od c{nìèêt ¿ery qft!3o¡tlrior¡! d$ty.doft¡d by F gcveming                        toft   ofd:e Burhr¡e Ê¡riv m¡ tLis¡¡¿æ*onoou*,o
   r¡{w ift l¡¡ll foruc &d èjfu.

            ÈÈsOLr¡EÞrå¡t ray oaÈ oftt¡! olËÊcl& ÍÉrMsl p¡rt tÉr4 !nÈmb.l\ tn¡rr{Ëcr¡ ç, aEeõt5
                                                                                                û!ÈrÈitl¡ia¿, ¡údividì¡ãlly rffened &
  "¡lutlñriæd Íé¡son* $d ccliectìvÈbr, a! råe *tu!íßÉkÂd ftrsanrï lirtod bclow æ ¡å{¡otí{ç4 {o IÉkè dç etto*írqg
                                                                                                                                                                           â'l   ¡¡
  b.år¡lo(
                                                                                                                                                   *cúirr,r in   t¡*   n¡¡ne ûf urra   fil
               0¡c Bùr¡nÈ6¡ Ëa6ty,


                                                                                                                                                    Í{sFsray *n ¡ûdr &fÉ¡r¡ si s¡d
                                                                                                                                                     of ¡¡¡y Equi¡mø¡r¡ Fj¡qmc


                             'fo   *þ   ød ücli*rr dl       ËEl¡¡¡tq¡ç¡*   s¡ltsrs* /4g¿çrm*ds *ôd     ¡:btd    da€{n*flãr l¡È]udin*      ûÂy nó165   a! úlh¿r cvidsrrôù! r,f
  llld'ft*dne*a û, nay b* raqw¡t¿d by {hç Ëeo¡Ed                      }rdy
                             Ts pldgc                       ¡c¡¡r¡iry'fór lhs ¡x¡{oi¡t¡ñÊç qf&} ob!¡¡iðfio{¡, qfih.r BüsiûÞsn ål'¡? ¡û rhù Süq{r¡sd p€rû¡.
         {grpoast¡otr ts r¡rey &ç r€W¡ired
                                          Tr   1¡q.{*l                                                                                                     ¡u¿& srrÈlr                  of
  ür¡ç                                          üd      ¡çr$€d r¡!ûh üçr$çer¡ dt¿ Åud¡o{Lðd F6r{o¡! åt¡d thÊ gr{u'eù Frdy.

               *E8olvçÞ PUþ$iER                 {¡nç s¡tËet      4c   ¡tl{fu*lsd ¡åatq e*¿¡   ¡¡*   ofi}¡q   .{úô!i*d     Fcf,¡.n¡ç ¡irtcd bûl¿w ls oqnfsrcd r,yi,!r ð gË.r¡Èrât
      th{dv h dc¡i     o¡,   ð{üå.lféfud       ln üie   *rnc ôflþr e¡J¡n.ss úniïb" witb ô,          Sccracd    imty.
               RË$ûLVåû FURTËãÏ¡ ¡hai tt¡c &¡¡çr{irig üE ÈÊ l¡t¡o                                                r¡rd dêsi&r¡slio*s ofthe ÊIlip{,¡r æf¿rrêd tê:

                       ]IiAMEß


               t*lr{çs u LôFTtts, Jt.                                                                                               ù\*id*¡l



            ¡SSSf,1/ISFU&.ffIffiúdti¡l¡ ¡Ëû¡¡t¡ün$dr4uinrinu¡iqerË l|ni¡l¡roti.s h ffñiöüûfik rÉlecdtui ¡h¡I¡¡€Siree
  -
 r¡ß ålcu¡ed
                                                                                                                           þ ¡!d rçetsüd by
               hrlv åt llÏtr3 {ttt Ar. S. Car¡iL, W¡rH¡5t¡¡ 9l¡6t1, ¡y.. if,!d md¡, ¡c{r¡l¡¡ rwrþt rl$¡¡rÊd ¡"¿ ¡o¡v¡¡hä¡¡¡g
 s$ô.h üô*ice, úÈç rG!å¡lldBtr'tFllìG¿,&rdlrË {$l! *[
                                                      lgpmr{& mrunO,lirtt 6lerA $Èo¡Ñd Frú', ¡!c*í!r of ;in;i*.------*"
                                                                                                                             -" giri"g of
                                                                                                                             ú,¡


                                                                                                                                                     11 6¡rifùå ñk rÉÉif¡lq4
                                                                                                                                           ôfihÊ Áü6¡úlå.{ Fßr¡tIÞ ao dpd


T$e ûf8$¡rlçe¡ Eåi¡Þ: qbtFo¡¡tüqü




                                                                                                                                                                                             :




ôigncd ârrd *c¡lcd {if nccc**ryJ **dr                    scrN   ofthe br$in€*¡    !fltÍty




Ër¡ì 1-*-rûld
                                                                                       '*'i*",u,,
                                                                                           qft
                                                                                       f¡{sr 6

                                                                                                                        L,vasell ar4
 Case 8:18-bk-14203-MW                                  Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                                               Desc
                                                        Main Document    Page 18 of 29




                                                                      ÀcmrÎÅ¡itcË cFRTIrrCa,TE
  ltcåit(    Thð ¡c&¡,   ûÈl l$ùå! *ùid¡ qtud&þd hû.:¡{.ga!ü¡arlå¡Éll å$]!&!*åÍe ¡ÍrüIiÍE                                 út"Èfur h ùq Á{o!râ¡""r
                                                                                                               F"ûvldÉd
                                                                                                     "!   "!
                 ûiù&' Itr@ ryxtsF¡dal"s d"!¡droortãr loctldiq¡dfftd*E$¡jrou{* ¡lrÊr¡hd !c¡!'at¡ãÞ{4¡rduli dèlire{Ed ro Dgtaorr{ dE
                                                                                                                                             Þrcrn¿rÉersruîrd ls itrÍ¡ê
  g:]:-¡]tlyû};dy?*-F,",tr_
                         æd/rrTry.": 3dÞ{*
                                           6s¡ rfut *¡h! h.r¡l¡y                       ¡cÊcd$ dx ft¡i¡rnøn f¡r di ¡n¡øern             ** ns]l,_*ïffi"  L¡r¿.q*             çt
  5pß¡¡6cdirle'                !¡l¡lÊtl    ecelritded, tn ¿ood vcfi¡¡ údèr, nî.i râ¿
                    e¡                                                               ftÉû¡D{€ rìd wirùou óúcr or ürF¡lfr       ¡ i".,¿r;",, ¿.*e,i"påüor\ ûr røìês
  for us..   vritddì., or ¡roi dilanÈr¡tL Þ ûoter $ .fùr de¡4 lr!úild, ¡6yÈr.¡. {¡¡r !ìoitú¡g Goñrdñld t¡arcin or h diù    ",r¡ rr"t ¡n
                                                                                                                        AßrÉü*                                '.--" * "U,.|.**
  ¡ñbct¡¡Wri6hl hbLor€rCædih(ñ"t         hrEÕ   $,ülr.!r!€s¡   ¡d   ù{Eddm¡*1{.{*í!ì¡i úê!È116rqqry ñ¡¡r¡ßdr.6 ot&å          B{r¡i$aúd¡
                                                                                                                                                   "y-rä-i,.i*,
                                                                                                                                          ðglv $cl{þ;sd;"
                                                                                                                              "fo,+t{Y
  FCf.     ûtE
                                                                                                                                                                        x,nrl
                                                                                                          CF     IIIB                                                 oÈ :!{E
                               1TË
                                                                                                                                                  ITI*
                                                                                                                            OF ÁITY
                                                                                                                                              ÕI,?ïn
                                                                                                                                                  Itlrl?t

         clrEtm*& neREsy,r.FnRUã¡tl,lD:Àû*&Ustft¡ft¡tÊL¡tE                                û¡¡iffrxrrûr,r CôpyûÊÁ¡L t{å|lt¡p¿lcluRg*
 ¡{E}.CãArfTWÄÞft¡¡¡itEs                                                                                                                                    4}Ð¿ge


 g¡l?EÅt8s
                     etru*F.¡)   ût
                    $a ¡.¡¡s
                                      Å¡{Y




                  ff¡1mfiq:

                         ryr                                                                                              ÐÁTm      .û&,tñû0t?


                         BF                                                                                               DlrlEei    0d$,4¡ltí1




                                                                                                                                                     tlt{ |tüi$s.rt d(r!.tM
 ¿ùr.,!.                                                                                                                                         åfh hdqrlg¡*L Tlntúøa
                                                                                  Lr$r   ¡û¡l s{Þig6!ü!

                      qf                                                                                                  ÞÀîÞ¡     û¡ñüll}lr




EliÂ   ¡'g-lct6
                                                                                   *Ji'*,",rJ,page[t
                                                                                                                                            or&
  Case 8:18-bk-14203-MW                            Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                                         Desc
                                                   Main Document    Page 19 of 29




                                                           FA,Y FN.OC.ËET}S ÐTRËCTITN


   To: fr.I!'C h¡tcr'lrltunrrl" LTD




   RÊr Ëquipawn FíÈs¡ët 1l*¡raûi& ùèr*ç.fl          ürê úndcrrignêd   ¡lrd Kilrf, fBrgtl¡{m¡il- LTD
  'lfou   *sl*r*by      inevoe*ùìy iß,amûÎãt tÈ dtbür¡Á ñÞñ tle Í¡ßËéds ôf!àq qgEÉlrrÉ.fl¿r.id.occd
                                                                                                    by t¡c ¡love-Èf.rçnccd i¡¡sÎ,qfienr. ùc rëpeÈr¡r,E
  ¡anoi¡133!o      th! rçÐeedye Þ¡frËs dÈsbnetr$ ôrfu{t

                  /tÀtQuNî                                                    ÞÀlißfFNå¡*tT 4¡Tù¿Ðr}ttEss


                $1119r{Jd
                                                                            EÀnaintran Pßf,:     fr{ S¡}lil

                90.û0


               s0,$




 ü¡*¡¡fjcÍ¡e{t b},lrì| ¡c .eçord&llg ll¡i$    tllF å,trgoi4g i*stri¡sr¡ûrs ùürll bê   sd   Goüåtiüs¡ F&r¡r¡Èût ¡gü dc¡irEq, to {ad te!€NÞÎby ur
 ¡*d¡ rrôÈÉds.                                                                                                                                    õl¡¡y   ¡nd rl¡   qf




 Eli
          _   ¡Åü{çs     f  ,oËTus, JIL
              q¡Ë¡!l4d   Nrltra¡




re
ffi/q8ä{t?




IilÀ   1-8-¡0 ¡d
                                                                           ''"'""'1.-',',-
                                                                               ol9
                                                                                                        t ----túl .*t
                                                                           P¡Ár å
                                                                                                                                                     .l$iri8t
                                                                                      È,\r
                                                                                               'rrJr I _!-, l-c¡Vg:j_Ol
                                                                                                                                       __y I
  Case 8:18-bk-14203-MW                                         Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                       Desc
                                                                Main Document    Page 20 of 29
                                                      {\


   Tr:   RIÃ¡C Ír!Èn¡diorLd.           LTÐ                                                    turü:0¡Í18ftfit?
         ¡   ¡ I ?3 *{1ù   ,t!e   S.
         ,s{s{h" wlrhi¡gron            tðt6;




                                                                      NOTTCSTO PFTVIDå TNSfJ*Âr{ffi



  R$?t ¡¡lefð{dÉrsl,             Lm:


  ï¡¡c fu rû ¡dvis€ l¡ûu drüç ù¡ {ûþäúd:iãh !ìith_eur aoqùitïvl ofegutpor*rt ffi*[t6d                       ïi[íyüf,lhr   frllowing lar¡¡rflir€c 4iÈma   hsð bçëñ
  i¡shucæd ro trav*you dÊ{lgåtd {E tqes F,{T&r snd ¡¡Ãrridcr¡ou $¡ú ø¡¡srËhcúreit¡r                           ¡¡imü*n4     p"pff;d;ü &";;:; **rS"
  e{ål lô ûr gfêã¡cr tI¡ ì dlG purùlc ¡ri,oc of üæ3qtl¡Hüånt



 ,{g*it       N*Bri:;

  hr*mnoc Ërrenpory:

 Àddrç¡&




 Og1.ery* wlH,fo*rlwd m yi¡q illtDiç*iãdy ¡qo* rtuüv¿ry+frts.€c{dFnÃ&                          ¡ùåß   l{gdi *r,lû¡Éqe¡{¡i:FËôfoft"ûqr eþrng$ÈåËotiw lia&llþ
    p¡sgçrh ù¡m¡gc lro{¡¡{¡e¡r.* üdtûrr lffu$¡sç
 atd.
                                                 folídÈð, dodqrfiþeá {$iú                      e   ç¡oËed   lt O00! oriUÍi *¡!inÉrç sf ¡¡J&ì n.dhs.*f
 ¡try¡ørl¡¡g çpvsng¡t

E4¡ipr'rnt Þødintiuql:
 T!Àð {¿} }.1çw ¡0         f!   lÁtld¡ FTX t¡1¡¡!6   wlú   }f   boù' t¡8!¡} 3iÞ¡{úSt 66Jå6Sût dt ê {4BKáSÌ6g$ütûrd¡,




                                                                         DåÈûffi


                                                                             &r1




tr¡l:'9.?!r l6
                                                                                   *'Ëiwa¡rI
                                                                                                                 ,paseð.att
Case 8:18-bk-14203-MW                        Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                                                 Desc
                                             Main Document    Page 21 of .j29
                                                                                                                 '.




                             ruGEÌVAY TRÁ¡T$FORT,'|.TIOI{ gû$ISMENT ADÞENNUM
      This Higlwry Tranrportf,rio¡ Efibo,,col Adder¡dum ("Addcndum-)
                                                                      ,o thal 0e üh Eq¡¡i¡orcnt Fioå¡ce Ag,emcnr
      (l¡êrÈin¡ñc¡ refcncd rô ôr iAg¡rcm€nr) is Êr lrsd inú by
                                                               nd Uqi#h th",i-åË,gn*                                       p*"r.
      f#;iii"J,trffm"ä'frîi*åäå'lliîiffi*såtri:hffi :Ëi*i iê,ÈnÌr                                                                                   of ,he
      -4.ddsnduü, *u ,u,-s å.d eo*ritioru of rt¡c Ág¡¡crnc¡r
                                 wi md r;;i;ü, ãrrìÌL* *¿'rr*. c"p¡¡r-r¡*¿      b€
      sor sfi€ru{iss d¿fil¡ûd hmi* *¡ü hwç tbfinãa¡hs                                                                                               r"""'
                                                                       Cfoç¡l   ;-5;d,        ;;;;   ü'tl,ti¿i-,"*,*,
           {l)     4riì¡¡¿tion ¿¡rd&qits, Ðsbbq Bù¡ll,          å[    ib sole sqsr !¡¡d cxürËñåË,       ohtah s{d qqnli¡u{ll, tnsiBlå¡ñ ¡lf
                   ffJ,H*t          rt"t"o, *Hüib á¡d tisÊolc¡       tr€eesoary "ft,r use oittre      lãr¡¡-,*t       uy   b;ut; ;öfrä#¡,-
           {l}     þx€Á-    kv¡c*åld     Finês- LE ãdditioû to-lt €. çôlri ofdû¡lg âr¡d
                                                                                        lEgirrrrtiaq DcÍ{Dr r¡r¡lt pE, ¡ll &JrËå,
                   l*vict, fnw   and   paralli€f ori¡ing out af aÌ ¡n *n *doo
                                                                                 irdg. ír;'oÇ[;irp, rffc sr Þo'åssçiüdr sf thn
                  Equipneat

           (s)
                  Fsçad*,af l-¡rßâriaai! w¡sncvø ,:ry ,?sniF¡çnt ¡¡ ¡o¿ b.âtûd åt tti g.¡¡gç &qit i6r öfDrbrÊr, Dcb{qr ç!u$
                  lsëp urd **¡ôrsi' resÕrd ofu¡* kcal¡oû  ãf qaç¡ uqripocsl * *r ;;;&[h;*iù
                  Cglrof                                                             j"   *                     d;ñJä'                                  *
                            ùgol¡
                                    T¡rinen ÌÊqrrert
                  s,h¡cùr shatt deå¡¡k
                                                     þCrndiror. Frilu*
                                         ¡ou' bÊ *ovûn"Êd bÏ th¡ rår¡Es
                                                                                r!
                                                                                      c*rdit*;t;ú ";;;*góï-#Ë;ü*      Ä;À;ä;;i,
                                                                                              ,¡ro¡i'"*rr¡ì¡l b,"*h;f"po;r¡ril
                  Þcf$¡ll ãlld Rc,n.d¡.s ofùâ      "ågr€rftnêt¡t"               ""d
          (4)                                  ,nat, n tr ."re oasrå¡d exp@rq
                  :Y|+esl8g-ù*          !pro.ool¡di.lô¡¡
                  equlpfl!Ðr rn good woú¡Ëurg            thlrughoq¡ lhê bnD of
                                                                                                   tE*p ard co0rinlDully ¡Ì¡¡rrdô             ¡
                                                                                                fta ÂEIËËmÉ¡¡t
          É)      Ie¡¡¡tgügË.   Þ   .tc¡¡l¡¡ll p¡oürË   €ad                                                                tr!   Dcbarr! cxp{¡nre, with å




                                                                                                                                  ift¡f,
                                                                                                                                                  ¡hô


    É1ÌÁrì.rAñY   f.¡õïæ:   oÊÁL ¡ôiËËM€t{'rs   .F Õial_pMldnîLqttï fo uân
                                                                         -'--
                                                                           irtofiÉy. EflËt{o
    ÂrPáxMEllIotÁo[8TÂÊ€ltoflE¡lfoÂcr^å¿f uåDf*w.s¡t¡¡mo,ruw.-                                            CfiËÞt}.    âhTð þñ!ËAt.¡âÒM        E¡¿r9ñgntG




    CrÈdi10r:                                                                        Sçbtor:
   Ë,Wç tntôHì*aïônel,          Lfü




                                                                                                               7




                                                                                              EXHIBITL P^su?)atü
Case 8:18-bk-14203-MW   Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55   Desc
                        Main Document    Page 22 of 29
Case 8:18-bk-14203-MW   Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55   Desc
                        Main Document    Page 23 of 29
Case 8:18-bk-14203-MW                    Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55                                 Desc
                                         Main Document    Page 24 of 29




                                              CEKTTËTCÂTE OF ÅSSÍGN}TF¡{T



      ln con*idcralion cf payment of tl}ê Aequl*ition Årilomt spêcífið4 thâ urdenigned Âs:þor hêrêby tfår,Ffsrs,
   asð¡Eß aüd cffivåys tó Çashmere valley Ëank (Assign€e'), rli of Ar3igrff's gh, titlê and inlerÉ* in
                                                                                                         e,d'to t'ie
   Equipmfi¡i F¡n*ric.inE Agr€ement d€s$ibsd hercin and all RÊtátcd Docuñcnhtiofl, üd r s¿crrriry iÍre.cst in tfte
   f4rlipmcnr dercnled therc¡Í.       ¡n 6ccôrd rce wílt thc lërms rhd cóndilrons of&ar .4gçepenl f;tssignicnt of
   $frçs¡¡l   ôfF)Ìr¡êr|tr  on Equi¡mcnt   Finxaec Agr€õm€üts beúfËÊB Ár*ign* and .{*aignor. deted t8Æ*l2Otf fogctber
   with âny årld ålf rights and ßflrsliss ofj{**ignor agçinst **y otli+t pårtl rwhó trlêy be hçld tiable in the cvart oia
   defnult by rht Dcbtor. includíng with linritation any right ofroeourÊc ågâin$t ü¡e vêndor, suplirr or arry prior
                                                                                                                       holdcr
   oflhc Ëquiprnent Fina*eing Agrecnrtnç wl¡egþs fôr brÈ.¡iêh üi ¡qprÈsçhtatíon cr wrnarty af:othe¡wis{ ånC âg*Írst
   ãr1y sü¡€ty, El,rreir,tor ot otlËf obl;üâfsd pq¡ty,




  CRêÞITüR¡ RWC harlsü+r*|, IlTtl
   DEFT0R: FAglf'tC          foorls e       D|STR|BUT|ON, tNc.
   ltF sllD I tvt'ttr¡t J\lr Ër\trlDrrûF-
                      'F**   {2) FIcø   ã}[8 Isum tr,fR ü¡rdø.sifh lS, boày   ït!l*   5cDIúñSt66ISC0ttóI      *
  54DK68t6EJSç0016?

  AûVr4It¡f,8 FÀyÀ{Et{TF AFðä            ätp$fiIrg:     S*JIS

  nnm,{IWrXC feXMr"XT ËËlISDdlLt                 ;   ûtl @ ilx!9tt4"d5

  ACqülSrTtSlt Än*SUt{T: StS$.9t!.36



  Drþd:       SS/S$i;tl?



  Ëg


  .Àcaignçr,:

  Ey:




                                                                                        ExHrErî         ?*, ersuful¡1fl
          Case 8:18-bk-14203-MW           Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55 Desc
                                         Main Document     Page 25 of 29
                 Case 8:18-bk-l-4203-l\4W Doc 1 Filed 11/15/1"8 Entered 1,L115118 17:27:19 Desc
                                                               Main    Document            Page       I   of 45
 Debtor            Pacific Foods, lnc.                                                               Case ñumber lfkrowr')


      E   Yes F¡ll in the infomation below.



@                  Office fum¡ture, f¡xtures, and equipment; and colleclibles
38. Does the ¿e¡tor own oì leièe any ãmce turniiuià, tixiurea, equipment, or cottect¡btes?

      E No       Go to Part   L
      I   Yes Fill in the ¡nformation below.

             General dêscripl¡o¡                                                Net book value of           Valuation meihod used   Cuûênt value of
                                                                                debto/s intersst            for current value       deblo/s interest
                                                                                (VVhere ava¡lable)

 3S          Ofüce furniturê
             YSt!C99.d..,,s,!.F.flli!g.qÞ!!!gF,rftSec¡aiE                                        $0.00      N/A                               $15,000.00



 40          Office fixtures
             Bread racks and other miscellaneous storage
             racks                                                                               $0.00                                          $1,000.00



 41.         Office equipment, including all computeÌ equipmentand
             commun¡cat¡on systems equipment and softwaro
             q9'!pq!9!9 aqd qgûqêle                                                              $0.00                                        $10,q90.9q


 42.         Collectibles Ex¿mples: Antiques and lìgurines; paint¡ngs, prints, or other artwork;
             books, piclures, or other art objecls; china and crystal; stamp, co¡n, or baseball card
             collect¡ons: othercollectìons, mêmorabil¡a, orcollect¡bles


 43.         Total of Part 7.
             Add l¡nes 39 throuqh 42. Copy the total to line 86.

 44.         ls a depreciat¡o¡ schedule ava¡labte for any          ofthe property listed in PartT?
             I    l,¡o
             E    Yes

 45.         Has any      ofthe proper¡y listed in Part 7 been apprâised by a profess¡o¡al w¡th¡n the last year?
             lNo
             D Yes

@
46
               Mach¡nery, equipment, and vehicles
      Does the debtor own or lease any mactrinery, ãquipmeni, oi vã¡¡clesz

      E   No. Go to Part      L
      I   Yes Fill in lhe informâtion bêlow.

             General      description                                           Nêt book value of                                   Currênt va¡ue   of
             lnclude year, make, mode¡, and ¡denl¡f¡cat¡on         numbers      debtoÌ's interest           for current vahe        debtor's interest
                               N-number)
             (i.e., VlN, HlN, or                                                (V\here ava¡lable)

 47          Automob¡les, vans, trucks, motorcycles, trailers, ând titled farm veh¡cles

             47.1. 2018lsuzu         FTR Chass¡s - D¡esel                                        $0.00                                        $37,000.00


             47.2.       20'14 N¡ssal PF4oLP    forkl¡ft                                         $0.00                                        $1s,500.00




Official Form       2064,/8                                 Schedule A/B Assets - Real and Personal Property                                         page 2
SofrwâeCopyrghl (c)1996-2014 Best Cãsè LLC     ww   beslcase com



                                                                                          EXHlBlr            q' Pusffiutú
         Case 8:18-bk-14203-MW      Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55 Desc
                                    Main Document    Page 26 of 29
              Case 8:18-bk-14203-lVW Doc 1 Filed 11/15/18 Entered L1-l].5/IA 17:27:I9 Desc
                                                                     Ma¡n   Document          Page 10 of 45
 Debtor          Pac¡fic Foods, lnc.                                                                   Case numbet U knawn)


            47.3.        2007 M¡tsub¡shi FM260                                                       $0.00                                            $26,100.00


            47.4. 2015Freightlinerc€b                                                                $0.00      comparable sale                       $65,000.00


            47.5.        2007 M¡tsubishi Fuso FM-260                                                 $q,Sg      comparable sale                       $4,qqq.oo


            a7.6.        2007 M¡tsub¡sh¡ Fuso FM-260                                             -   $0.00      Comparable sale                       $-?t.0qq.0 -


            47.7.        2007 Mitsub¡shi Fuso FM-260                                                 $9.00 c9!rpqr4!9         s-ate.. ,   ._          $2't,000.00


            47.8.        2007 M¡tsubishi Fuso FM-260                                             . . $.9..-0q   Comparable sale                       $21,000.00


            47.9.        2007 M¡tsubish¡ Fuso FM.260                                                 $q.00      ço![pgr3Þ!e   sglq         .-         $21,000.00


            ot   to      2oo7 Mit"ub,shi Fuso FM-260                                                 $0.00      Comparable sale                       $21,000.00


            ot   tt      2ooz Mit"ub¡sh¡ Fuso FM-260                                                 $0.00      Comparable sale                       $21,000.00


            ot   t'      2oo, M,t"ubishi Fuso FM-260                                                 $0.00      Comparable sale                       $2't,000.00


            ot   tt      2oo7 M¡o,rbish¡ Fuso FM-260                                                 $0,00      Comparable sale                       $21,000.00


                 to      2oo, t¡t"ubishi Fuso FM-260                                                 $0.00
            "                                                                                                   Comparable sale                       $21,000.00


            ot   tu      2oo7 M¡t"ub¡shi Fuso FM-260                                                 $0.00      Comparable sale                       $21,000.00


            4716
                         zooz M¡t ub¡sh¡ Fuso FM-260                                                 $0.00      Comparable sale                       $2r,000.00


            47.17
                         2007 M¡tsub¡shi Fuso FM-260                                                 $0.00      comparable sale                       $21,000.00


            47.18
                         2007 M¡tsub¡shi Fuso FM-260                                                 $0.00      Comparable sale                       $21,000.00


            47.19
                         2007 Mitsub¡sh¡ Fuso FM-260                                                 $0.00      Comparable sale                       $21,000.00


            47.20
                         2007 M¡tsubish¡ Fuso FM-260                                                 $0.00      comparable sale                       $21,000.00


            47 21
                         2007 M¡tsub¡shi Fuso FM-260                                                 $0.00      Comparable sale                       $21,000.00


Official Form 2064/8                                                 Schedule A/B Assets - Real ând Personal Property                                          page 3
Sofrware Copyr ghl (c)   1   99È201 3 Besl Case.   LLc   M   bestæse côm
                                                                                                                                                /x)
                                                                                                                                                  ¡êsr   C¿se Bánrtu.r.v


                                                                                                     EXHrBrrq,                Pas&or 2
        Case 8:18-bk-14203-MW       Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55 Desc
                                   Main Document      Page 27 of 29
            Case 8:l-8-bk-1"4203-MW Doc l- Filed l-1l15/18 Entered L1,lI5lI8 17:27:I9 Desc
                                                         Ma¡n   Document         Page 11 of 45
 Debtor        Pacific Foods, lnc.                                                     Case number lf   irrown)




           47 22
                    2007 M¡tsub¡sh¡ Fuso FM-260                                       $0.00     comparable sale               $21,000.00


           4-7 23
                    2007 M¡tsub¡shi Fuso FM-260                                       $0.00     Comparable sale               $21,000.00


           o"o                                                                                             bt
                    2ooz Mic;uhishi Fuso FM-260                                       q0
                                                                                           90   99T.p9f         "1!1
                                                                                                                              $21,000.00


           ot 2u
                    2oo7 M¡subish¡ Fuso FM-260                                        $0.00     Comparable sale               $2r,000.00


           47 26
                    2007 M¡tsubish¡ Fuso FM-260                                       $0,00     Comparable sale               $21,000.00


          o"'       2ooz Miorbish¡ Fuso FM-260                                        $0.00     Comparable sale               $21,000.00



                                                                                                vurrrPc¡durs Þdre


          47.29
                    ^^^_-..,     ,-,.-
                    zuu r |Ylllsuotsnt   ru50 rlìll-zou                               lu,uu     çomparaote sate


          ot   to   2oo7 M¡subishi Fuso FM-260                                        $0.00     Comparable sale               $2't,000.00


          47 31
                    2007 M¡tsubishi Fuso FM-260                                       $0,00     Comparable sale               $21,000.00


          ot 32
                    2oo7 M¡orb¡sh¡ Fuso FM-260                                        $0.00     Comparable sale               $21,000.00


          47 33
                    2007 M¡tsub¡sh¡ Fuso FM-260                                       $0,00     Comparable sale               $21,000.00


           '' -     2007 M¡tsubish¡ Fuso FM-260                                       $0.00     Comparable sale               $21,000.00


          47 35
                    2007 M¡tsubishi Fuso FM-260                                       $0.00     Comparable sale               $2r,000.00


           '' "'    2007 Mifsubish¡ Fuso FM-260                                       $0.00     Comparable sale               $21,000.00


          47 37
                    2008 M¡tsub¡sh¡ Fuso FM-260                                       $0.00     Comparable sale               $21,000-00


          47 38
                    2017 lsuzu FTR Chass¡s - D¡esel                                   $0.00     Comparable sale               $40,000.00



Official Form      2064/8                              Schedule A,/B Assets - Real and Personal Property                           page 4
sofw.re copyriqhr (c)1996 201ô Besl câse. LLc M.Þestøse com


                                                                                     EXHfErrq , easeT'l                atú.
          Case 8:18-bk-14203-MW    Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55 Desc
                                   Main Document    Page 28 of 29
             Case 8:18-bk-14203-lvw Doc 1 F¡led 11/15/18 Entered 11/15/18 17:27:I9 Desc
                                                                  l\4a¡n   Document          Page 12 of 45
 Debtor           Pacific Foods, lnc.                                                               Case number ífkrowrJ


            o.'
                  "n    zotz t"u.u FTR chass¡s - D¡esel                                           $0,00     comparable sale           $40,000.00


            o'oo        2017l"u.u FTR chass¡s - D¡ese¡                                            $0.00     Comparable sale           $40,000.00


            o'    o'    2017 Éu;:, FTR chass¡s - D¡eset                                           $0.00     Comparable sale           $40,000.00


            47    42
                        Igg8    G.""t   Dane dry van tra¡ler                                      $0.00     Comparable sale            $4,500.00


            47    43    '1998   Gr""t   Dane dry van tra¡ler                                      $0.00     Comparable sale            $4,500.00


            47    44
                        i99g G.e"t Dane dry van trailer                                           $0.00     Comparable sale            $4,500-00


            47    45
                        lggS    cr""t   Dane dry van tra¡ler                                      $0,00     comparable sale            $4,500.00


            47    46
                        lg98 Tr.il-ob¡le Dry Trailer                                              $0.00     Comparable sale            $3,100.00



 48.        Watercraft, tra¡lers, motors, a¡d related accessories Examplesi Boats, traileß, molors,
            floâting homês, personal watercraft, and f¡shing vessels

 49.        Aircrâft and accessodes


 50.        Other machinery, fixturcs, and equ¡pment (exclud¡íg farm
            machinery and equ¡pment)

            Total of Part 8.                                                                                                    $r,0r7,700.00
            Add l¡nes 47 through 50. Copy the total to line 87.

            ls a deprec¡ation schedule available for any of lhe property listed in Part 8?
            lNo
            E     Yes

 53.        Has any      ofthe property l¡sted in Part        I   been appraised by a professional within the last yea.?
            lNo
            D Yes
             Real property
[!s[
54. Does the debtor own or leãse any real prcperty?

    I    No. co to Parl lo.
    E    Yes Fill in the informalion below.



@
5q
                  lntangibles and intellectual property
       Does the debtor have âny ¡nterests ¡n ¡ñtang¡bles or intellectual property?

    I    No. co to Part 11.
    E    Yes Fill in the infomation below.
Official Form      2064/8                                         Schedule A/B Assets - Real and Personal Propeny                          page 5
Softwârê Copyright (c) 1996 2014 BestCãse.   LLC   Mbesrøse   com



                                                                                                    ËXHrBrrq-,             Pas¡ðat\
          Case 8:18-bk-14203-MW      Doc 9 Filed 11/20/18 Entered 11/20/18 15:07:55 Desc
                                     Main Document     Page 29 of 29
               Case 8:18-bk-l-4203-Mw Doc 1 Fìled 11,/l-5l18 Entered 1,1,115118 t7127 t19 Desc
 ffi
 Debtor      name Pac¡fìc Foods. lnc.
 Un¡led Slates Bankruptcy Courl for           the:   CENTRAL D¡STRICT OF CALIFORNIA

 Case number (f known)
                                                                                                                                           E     Check if lh¡s ¡s an
                                                                                                                                                 amended lling

Official Form 206D
Schedule D: Greditors Who Have Glaims Secured by Property                                                                                                         12t15
Be âs co¡rlplete ând accurâte as possible.
1. Do anycred¡tors have claims secured by debtor's property?

        E No. Check th¡s box and submit pagê 1 ofth¡s             form to the court with debtofs other schedules. Debtor has nothing else to report on lhis form.
        I Yes. Fill in all ofthe ¡nformalion bêlow.

 2. List in alphabet¡cal order all creditors
 claim, list the crcdilor separalely for each
                                                                                                                                                   that supports th¡s
                                                                                                                       Do not deduci lhe value     claim
                                                                                                                       ofcolláte.ál
 ?,r1   .9r¡!Et9
         Cred¡lois Name
                        Ygll.J F"!!                   Descr¡be debto/s propêrty that is subiectto â ll€n                       $128,466j57

         124 E penny Rd
         su¡tc 2û2
         Wenatchee, WA 98801
         CÞdito/s mailing add.ess                     Describo the l¡en
                                                      Pu rc has,e- Itilon!y Þ ec !4qv
                                                      ls the cred¡torân insider or relatêd party?
                                                      lruo
                                                      tr   ves

                                                      l¡o
         2018                                         E    Yes. Fill oul Scred¡/e H. Codeblo¡.s (Official Form 2o6H)
         Lâst 4 digits ofaccount number
         2723
         oõ muttipie c.eaitoa t'aue ãn                Às of the petit¡on f¡ling datê, thê claim is:
         ¡nterest in the same property?               Check alllhat apply
         luo                                          E    contingent
         E   Yes. Specify eâch creditor,              E    Unliquidaled
         jnclud¡ng th¡s cred¡lorand ils relative      E    Disputed
         priorily




 2.2' Da¡mler Truck             F¡nancial             Oesc ribe .lebtor's property that ¡s   subjectto   a l¡en                  s45,74',1.43             $6s,000.00
         cre¡ibrs   N¿me                              2015 Freightl¡ner Cab



         Credito¡ s mãilng address                    Descr¡be the l¡en
                                                      Purchase Money Secur¡ty
                                                      ls the creditor an ¡nsider or relatêd pârty?
                                                      Iro
         CÉd lors em¿i address ìl known               tr   ve"

         D.te debt wås incured                        I    ¡lo
         4t13t20't5                                   t    Yes. Fill out Schedr/ê Hr Codeölors (Official Form 2OOH)
         Last 4 dig¡ts ofaccount number
         4001
         Do multiple creditoE havê àn                As olthe petit¡on f:l¡ng date, the claim ¡s:
         interêst ¡n the samê property?              Check âlllhât âpply




Offìcial Form    206D                              Schedule D: Creditors Who Have Clâims Secured by Property                                                    page 1   of3
SoÍw¿reCopynghr(c)1996-2013 aesrCâse LLC-wwbestøsecom



                                                                                                      FX$*[EIT[, eng*ú                       ot4
